DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 

Status of Claims
Claims 1 and 3-26 remain pending, and are rejected.
Claim 2 has been cancelled.
Claims 29 and 30 have been added, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/14/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:


Notably, Applicant argues that the instant claims provide an improvement to computer technology. Argument are made that the graphical control element to enable the user to purchase the anchor product and accessory product with a single interaction provides an improvement to computer technology by streamlining the purchase of the products so the user does not have to separately navigate and select the accessory product, and provides an improvement to user browsing experiences while reducing the load on servers. Further arguments are made that the compatibility rule of claim 29 present additional elements that impose meaningful limits on the alleged abstract idea and do not monopolize accessory products. More arguments are made that the table of anchor-accessory relationships of claim 30 provides an improvement to computer operations, and cites the court decision of Enfish in support.
Examiner respectfully disagrees. The graphical control element to purchase the anchor product and accessory product is only a button so that the purchasing action can be performed on a computing device using what are well-known, routine, and conventional computer functions. There are no changes to how a computer operates or improvements to any computer functionality. The only improvement is to the commercial process of purchasing the recommended accessory products. The compatibility rule of claim 29 does not have any relation to any technology, and are arbitrary rules to define and determine the accessory product relationships. It is only related to the abstract idea itself, and does not make the instant claims patent eligible. The instant claims are still very much directed to the abstract idea, and do not provide a practical application of any technology with the abstract idea. 
The use of databases and look-up tables are also well-understood, routine, and conventional computer functions of storing data. How the data is organized together is not related to technology, but only to the abstract idea of anchor-accessory product relationships. As such, the comparisons to Enfish are inapposite. In the court decision of Enfish, the courts found the claims were directed to a specific improvement to the way computer operate embodied in a “self-referential table” that functioned differently than conventional databases, and it was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure that demonstrated eligibility. The instant claims and specification do not discuss 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 and 29-30 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-26 are directed to a method, which is a process. Therefore, claims 1-26 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 1 sets forth the following limitations reciting the abstract idea of determining accessory products for a product selected by a user:
receiving a selection of an anchor product;
determining an accessory product related to the anchor product;
sending information about the accessory product and the anchor product;
determining an anchor product category of the anchor product;
determining a plurality of other anchor products that are in the anchor product category, wherein the anchor product is not one of the plurality of other anchor products;
determining, based on the plurality of other anchor products, a plurality of accessory products from a list of manually entered anchor-accessory product relationships that are recommended for the plurality of other anchor products; and
selecting the accessory product to recommend for the anchor product from the plurality of accessory products, such that one of the plurality of accessory products that is recommended for one of the plurality of other anchor products is selected as the accessory product for the anchor product.

The recited limitations above set forth the process for determining accessory products. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
electronic device;
electronic user interface;
causing the user electronic device to display, on the electronic user interface, a graphical control element with which the user is able to purchase the anchor product and the accessory product with a single interaction.
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a 
The claims recite a method, but do not recite any structure or machinery to perform the steps of the method. There is no involvement of technology in the performance of the claims. A computing device is recited, but there is no disclosure of any technology performing the method. Additionally, the computing device is not actively used in the claims, and is not described in the specification as any general purpose computing system, including devices such as desktop computers, laptops, smartphones, etc. (specification: [0149]). As such, the claims are clearly not directed to an improvement of any technology of technical process, but to the abstract marketing idea of comparing prices of a plurality of retailers. 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a selection of an anchor product…, etc.), performing repetitive calculations (determining an accessory product…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.


Dependent claims 3-26 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining accessory products for a product selected by a user. Thus, each of claims 3-26 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 3-26 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 29, and 30.


Allowable Subject Matter
The claims are allowable over the prior for the reasons as disclosed in the previous Office Action mailed on 10/14/2021. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625